In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated June 10, 1987, which denied the application.
Ordered that the order is affirmed, with costs.
In view of the absence of any valid excuse for the petitioner’s approximately 10-month delay in serving a notice of claim, coupled with the prejudice to the respondent city which would result if the application were granted, the Supreme Court acted properly in denying the petitioner’s request to file a late notice of claim (see, Matter of Perry v City of New York, 133 AD2d 692; Kravitz v County of Rockland, 112 AD2d 352, affd 67 NY2d 685). Mollen, P. J., Thompson, Brown and Eiber, JJ., concur.